UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-6525


JOHN ERIC BOBO,

                  Petitioner - Appellant,

          v.

GEORGE E. SNYDER,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:08-hc-02138-BO)


Submitted:   July 22, 2010                  Decided:   August 2, 2010


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Eric Bobo, Appellant Pro Se. Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              John Eric Bobo, a state prisoner, seeks to appeal the

district court’s order denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2010) petition.                 The order is not appealable

unless    a    circuit       justice    or   judge    issues      a    certificate    of

appealability.      28 U.S.C. § 2253(c)(1) (2006).                    A certificate of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                        28 U.S.C. § 2253(c)(2)

(2006).       When the district court denies relief on the merits, a

prisoner       satisfies        this    standard         by     demonstrating       that

reasonable      jurists        would    find      that    the      district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                    When the district court

denies     relief       on     procedural        grounds,       the    prisoner      must

demonstrate      both    that     the    dispositive          procedural    ruling    is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.                   Slack, 529 U.S. at 484-85.

We have independently reviewed the record and conclude that Bobo

has not made the requisite showing.                      Accordingly, we deny a

certificate of appealability and dismiss the appeal.                          We also

deny Bobo’s motion to supplement the record.                          We dispense with

oral     argument   because       the    facts     and    legal       contentions    are



                                             2
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                               DISMISSED




                                    3